SEILER, Judge
(dissenting).
I respectfully dissent. In my opinion, the court in the present case, as in the case involving the signers of initiative petitions, Scott v. Kirkpatrick, No. 58584, Mo., 513 S.W.2d 442, also decided this date, is en-grafting registration requirements upon statutes which do not deal with voting at all, but pertain exclusively to the signing of petitions. As pointed out in my dissent in the Scott case, registration is a police measure designed to prevent vote frauds at elections. It is not directed at the signing of nominating petitions nor to the forming of new political parties.
Even if we do look to voting to derive a definition of the words “qualified voter” as they relate to nominating petitions, it is reasonable to conclude that a qualified voter was not intended by the legislature to mean registered voter. For example, Chapter 114, to which reference is made in the majority opinion, speaks of “general registration of electors qualified to vote” (Sec. 114.040, subd. 2) which means that a voter — one who meets the age and residence requirements — is entitled to register. It makes no sense to say that the legislature intended that qualified voter means registered voter, and then intended to require a general registration of electors registered to vote. The same would be true as to Sec. 120.460, RSMo 1969, V.A.M.S., which provides no one can vote in a primary unless he is a “qualified voter of the precinct and duly registered therein.” If the majority opinion is correct, then as a qualified voter a person would already be registered and the language requiring his registration would be unnecessary. Likewise as to Sec. 117.020, RSMo 1969, V.A. M.S., referring to Kansas City and requiring “a registration of all qualified voters.” If qualified voters means registered voters as the majority opinion holds, then the above language means there must be a registration of all registered voters. No doubt there are many other such incongruities showing that the legislature did not intend qualified voters to mean registered voters, but time does not permit searching them out.
As the majority opinion states, there is a division of respectable authority on the *350proposition; a number of courts hold that qualified voters do not have to be registered in order to sign petitions on the basis that “qualified voters” has reference only to the qualifications prescribed by the constitution; that registration is not a substantive qualification of an elector; that registration pertains to the regulation of the exercise of the right of suffrage, not to the qualifications for the right. The cases are collected in an annotation in 100 A.L.R. 1308.
The case of State ex rel. Woodson v. Brassfield, 67 Mo. 331 (1878), does not seem to me to be any authority for the proposition that a qualified voter who can sign a petition for a new political party as used in Sec. 120.160 means registered voter. The Brassfield case involved a township election on the question of whether there should be a county subscription to capital stock of a railroad. The 1865 constitution, which required universal registration, also provided that the legislature could not authorize a county to become a stockholder in a railroad unless “two-thirds of the qualified voters of such county . at a regular or special election . . . shall assent thereto.” At the election there were 385 votes for and 102 against the proposition. The question before the court was whether the two-thirds majority was to be of the total registered voters in the township or only two-thirds of those voting at the election. The relator was attempting to enjoin the county court from issuing the bonds to purchase the stock and offered to prove that on the date of the election there were 600 voters on the registration list. The trial court refused to admit the evidence and dissolved the temporary injunction. On appeal the judgment was reversed, the court holding that the requisite number of registered voters did not assent. To have held otherwise would have meant that the two-thirds majority might be made up of twenty people if only thirty people actually voted, despite the fact that 600 were regis tered to vote. It was in the context of determining that it required a two-thirds vote of those registered, not two-thirds of those voting, that the statements quoted in the majority opinion were made in the Brass-field case. Under those circumstances, of course the number of persons who were registered and eligible to vote would be the “qualified voters” for the purpose of calculating a two-thirds majority. I do not believe the quoted language has any application to the meaning of the words “qualified voters” in Sec. 126.100, dealing with signatures on petitions for new political parties and nominees.
Furthermore, the portions quoted in the majority opinion from the Brassfield case did not receive a majority vote. The quoted portion was in the opinion by Henry, J., in which only Sherwood, C. J. concurred. Hough, J. filed a separate opinion and the other two judges, Napton and Norton, JJ., did not sit.
The other case principally relied on by the majority opinion herein, Stout v. Black, 8 Ill.App.3d 167, 289 N.E.2d 456 (1972), is not comparable, because the other provision of the Illinois Election Code which was read in pari materia with the term “qualified voter” specifically required that as to nominating petitions, the signers, if living in a town in which voters were required to be registered, must be registered voters to sign. We have no such comparable provision in our chapter 126 on signing nominating petitions or petitions for new political parties.
Finally, the principal opinion states that it is not reasonable to conclude that nomination by petition be “less protective of the election process” than nomination by primary election. The legislature did, however, expressly establish the requirement of registration for those voting in primary elections in Sec. 120.460 which provides: “No person shall be entitled to vote at any primary election unless he is a qualified voter of the precinct and duly registered therein, if registration is required by law.” By this section, the legislature demonstrated its intent to require registration with *351respect to primary elections, and could easily have done likewise had it intended the same with respect to nominating petitions. This it did not do. Thus, the more reasonable conclusion is that the legislature did indeed take a different view of the petition process.
In reality, we are making a policy decision in this case, electing to make it more difficult for new political parties to be formed, by requiring the signers to be registered voters when the General Assembly made no such specific requirement. We should interpret Sec. 126.100 liberally, in favor of extending the political election process and not add to the difficulties of getting new points of view before the electorate. “ . . . [S]tatutes [relating to elections] should be liberally construed in favor of citizens whose right to vote they tend to restrict . . .”25 Am.Jur.2d Elections, Sec. 5, p. 695.
I would make the writ absolute.